Exhibit 10.28.1

AMENDMENT TO

MACY, INC. PROFIT SHARING 401(k) INVESTMENT PLAN

The Macy’s, Inc. Profit Sharing 401(k) Investment Plan (the “Plan”) is hereby
amended, effective as of January 1, 2009 and in order to provide for a reduced
matching contribution formula with respect to the Plan’s 2009 plan year, in the
following respects.

1. Section 6.1 of the Plan is amended in its entirety to read as follows.

6.1 Annual Amount of Matching Contributions. For each Plan Year which ends after
the Effective Amendment Date, the Employer shall contribute amounts to the Trust
in addition to the Savings Contributions elected by Participants for such Plan
Year. Such additional contributions shall be referred to in the Plan as
“Matching Contributions.” Subject to the other provisions of the Plan, the
amount of Matching Contributions which shall be made by the Employer for any
Plan Year which ends after the Effective Amendment Date (for purposes of this
Section 6.1, the “subject Plan Year”) shall be the amount determined under the
following subsections of this Section 6.1.

6.1.1 Subject to the provisions of Subsections 6.1.2, 6.1.3, 6.1.4, and 6.1.5
below, the amount of Matching Contributions which shall be made by the Employer
for the subject Plan Year shall be equal to 3.5% of the Employer’s net income,
as determined for the tax year of the Employer which begins in the subject Plan
Year (before deduction of any Matching Contributions to this Plan and only after
excluding the amount of any extraordinary items) by Macy’s chief accounting
officer in accordance with the standard accounting procedures of Macy’s and as
so categorized in the financial statements of the Employer.

6.1.2 In addition to the amount determined under Subsection 6.1.1 above, the
Employer shall, subject to the provisions of Subsections 6.1.3, 6.1.4, 6.1.5,
and 6.1.6 below, also make a further amount of Matching Contributions for the
subject Plan Year to the extent necessary (and only to the extent necessary) so
that the total amount of Matching Contributions made by the Employer for the
subject Plan Year is at least equal to 33-1/3% of the aggregate amount of Basic
Savings Contributions made for the subject Plan Year on behalf of all
Participants who are Match Eligible Participants for the subject Plan Year (as
such Participants are determined under the provisions of Subsection 7.2.2
below).

6.1.3 In addition to the amounts determined under Subsections 6.1.1 and 6.1.2
above, the Employer may, in its discretion and by resolution or other written
action taken by the Board (or any committee of the Board or group of officers of
Macy’s to which or whom the powers described in this Subsection 6.1.3 are
delegated by the Board) but also subject to the provisions of Subsections 6.1.4,
6.1.5, and 6.1.6 below, make a further amount of Matching Contributions for the
subject Plan Year in any amount it determines.

 

1



--------------------------------------------------------------------------------

6.1.4 Subject to the provisions of Subsection 6.1.5 and 6.1.6 below but
notwithstanding any of the foregoing subsections of this Section 6.1, in no
event shall the total amount of the Matching Contributions to be made by the
Employer for the subject Plan Year under the foregoing subsections of this
Section 6.1 be greater than a maximum amount as determined under this Subsection
6.1.4. The maximum amount of the Matching Contributions to be made by the
Employer for the subject Plan Year shall be equal to 100% of the aggregate
amount of Basic Savings Contributions made for the subject Plan Year on behalf
of all Participants who are Match Eligible Participants for the subject Plan
Year (as such Participants are determined under the provisions of Subsection
7.2.2 below).

6.1.5 Subject to the provisions of Subsection 6.1.6 below but notwithstanding
any of the foregoing subsections of this Section 6.1, when the subject Plan Year
is the Plan Year that begins on January 1, 2009, then the amount of the Matching
Contributions to be made by the Employer for such subject Plan Year shall not be
determined at all under the foregoing subsections of this Section 6.1 but
instead shall be equal to 10% of the aggregate amount of Basic Savings
Contributions made for such subject Plan Year on behalf of all Participants who
are Match Eligible Participants for such subject Plan Year (as such Participants
are determined under the provisions of Subsection 7.2.2 below).

6.1.6 To the extent permitted by Section 9.5 below, any forfeitures arising
during the subject Plan Year shall be used to reduce and be substituted in place
of those Matching Contributions which: (i) are otherwise required or determined
under the foregoing subsections of this Section 6.1 for the subject Plan Year;
and (ii) also, when the subject Plan Year is not the Plan Year that begins on
January 1, 2009, exceed the amount of Matching Contributions which would be made
for the subject Plan Year if such amount were limited to the amount described in
Subsection 6.1.1 above. For purposes of the foregoing subsections of this
Section 6.1 and also for purposes of Section 7.2 below (which concerns the
allocation of Matching Contributions), any forfeitures (or other amounts) which
are used to reduce and substitute for any amount of Matching Contributions for
the subject Plan Year shall be considered as if they were such Matching
Contributions for the subject Plan Year.

2. Subsection 6.2.2 of the Plan is amended in its entirety to read as follows.

6.2.2 The actual amount paid as Matching Contributions for any Plan Year may
initially, to the extent determined with respect to the amount set forth in
Subsection 6.1.1 above, be based upon Macy’s net income as estimated by Macy’s
chief accounting officer in accordance with data available to him or her at the
time the estimate is made. In the event that, after Macy’s chief accounting
officer subsequently determines the final calculation of the amount set forth in
Subsection 6.1.1 above, an additional amount is required to be contributed to
the Plan by the Employer to meet the required Matching Contribution provisions
of Section 6.1 above, then the Employer will make such additional contribution
as soon as possible after such final calculation is completed. In the event that
the

 

2



--------------------------------------------------------------------------------

final calculation of the amount set forth in Subsection 6.1.1 above shows that
the Employer made Matching Contributions for the subject Plan Year in excess of
the amount required under Section 6.1 above, the amount by which the actual
amount of Matching Contributions which were made exceeds the required Matching
Contributions for such Plan Year shall be deemed not to have been made for such
Plan Year but instead shall be deemed made in the next following Plan Year and
shall be used as soon as possible to reduce (and to substitute for) the next
required Matching Contributions to be made to the Plan. Notwithstanding the
foregoing provisions of this Subsection 6.2.2, this Subsection 6.2.2 shall not
apply at all to the Plan Year that begins on January 1, 2009.

3. Subsection 7.2.3 of the Plan is amended in its entirety to read as follows.

7.2.3 The Matching Contributions made to the Trust for any Plan Year which ends
after the Effective Amendment Date (for purposes of this Subsection 7.2.3, the
“subject Plan Year”) shall be allocated among the Matching Accounts of the
Participants who are Match Eligible Participants for the subject Plan Year (for
purposes of this Subsection 7.2.3, the “Eligible Participants”) in accordance
with the following paragraphs of this Subsection 7.2.3.

(a) Subject to the provisions of paragraph (d) below, the Matching Contributions
made for the subject Plan Year by reason of Section 6.1 above shall first be
allocated among the Matching Accounts of the Eligible Participants in proportion
to each Eligible Participant’s Basic Savings Contributions made for the subject
Plan Year, until each Eligible Participant’s Matching Account has been allocated
33-1/3% of the Eligible Participant’s Basic Savings Contributions made for the
subject Plan Year.

(b) Subject to the provisions of subparagraphs (1) and (2) of this paragraph
(b) and also to the provisions of paragraph (d) below, the portion of any
Matching Contributions made for the subject Plan Year that are not allocated in
accordance with the provisions of paragraph (a) above shall be allocated among
the Matching Accounts of the Eligible Participants in proportion to each
Eligible Participant’s Adjusted Basic Savings Contributions made for the subject
Plan Year.

(1) Notwithstanding the foregoing provisions of this paragraph (b), no Eligible
Participant’s Matching Account shall be allocated an amount for the subject Plan
Year under this paragraph (b) to the extent that such amount would cause the
Eligible Participant’s Matching Account to be allocated in the aggregate under
paragraphs (a) and (b) of this Subsection 7.2.3 more than 100% of the Basic
Savings Contributions made for the subject Plan Year by or for such Eligible
Participant.

(2) Also notwithstanding the foregoing provisions of this paragraph (b), if the
subject Plan Year is the Plan Year ending December 31, 2008, then the Matching
Account of any Eligible Participant who participated in the May Profit Sharing
Plan at any time in the period from January 1, 2008 through August 31, 2008, and
who withdrew during such period any Basic

 

3



--------------------------------------------------------------------------------

Savings Contributions for such Plan Year or any earlier Plan Year from his or
her Savings Account, shall be allocated for such Plan Year only 50% of the
amount that would otherwise be allocated to such Matching Account for such Plan
Year under the foregoing provisions of this paragraph (b).

(3) To the extent the amounts otherwise to be allocated to any Eligible
Participants’ Matching Accounts under this paragraph (b) are limited by reason
of subparagraphs (1) and (2) of this paragraph (b), the sum by which such
amounts are so limited (for purposes of this subparagraph (3), the “reallocable
sum”) shall be allocated among the Matching Accounts of the remaining Eligible
Participants (for whom the amounts otherwise to be allocated to their Matching
Accounts under this paragraph (b) are not limited by reason of subparagraphs
(1) and (2) of this paragraph (b)) in proportion to each such remaining Eligible
Participant’s Adjusted Savings Contributions made for the subject Plan Year.

(c) For purposes of paragraph (b) above, an Eligible Participant’s “Adjusted
Basic Savings Contributions” for the subject Plan Year means: (i) 100% of the
Basic Savings Contributions made for the subject Plan Year on behalf of the
Eligible Participant if he or she has completed less than 15 years of Vesting
Service by the start of the subject Plan Year; or (ii) 150% of the Basic Savings
Contributions made for the subject Plan Year on behalf of the Eligible
Participant if he or she has completed 15 or more years of Vesting Service by
the start of the subject Plan Year.

(d) Notwithstanding any of the foregoing paragraphs of this Subsection 7.2.3,
when the subject Plan Year is the Plan Year that begins on January 1, 2009, then
the Matching Contributions made for the subject Plan Year by reason of
Section 6.1 above shall not be allocated under the foregoing paragraphs of this
Subsection 7.2.3 but instead shall be allocated among the Matching Accounts of
the Eligible Participants in proportion to each Eligible Participant’s Basic
Savings Contributions made for the subject Plan Year, until each Eligible
Participant’s Matching Account has been allocated 10% of the Eligible
Participant’s Basic Savings Contributions made for the subject Plan Year. No
further or different allocations of Matching Contributions for the Plan Year
that begins on January 1, 2009 shall apply.

IN ORDER TO EFFECT THE FOREGOING PLAN REVISIONS, the sponsor of the Plan hereby
signs this Plan amendment.

 

MACY’S, INC. By:   /s/ David W. Clark Title:   EVP, Human Resources Date:  
6/2/2009

 

4